DECISION AND ORDER

VICTOR MARRERO, District Judge.
Presently before the Court are: (1) the submission in this matter from petitioner Jeannette Hausler (“Hausler”) and JP Morgan Chase Bank, N.A. (“JPM Chase”) (collectively, the “Parties”), dated September 3, 2016 (“September 3 Submission,” Dkt. No. 641), made pursuant to Section IV of the Court’s Order dated August 4, 2015 (“August 4 Order,” Dkt. 638); (2) JPM Chase’s third-party petition alleging claims in the nature of interpleader (“In-terpleader Petition,” Dkt. No. 440); and (3) Hausler’s petition for turnover (“Tranche VI Petition,” Dkt. No. 421).
I. THE AUGUST 4 ORDER1
In the August 4 Order, the Court, among other things, denied JPM Chase’s Interpleader Petition with regard to Pablo Alcazar, Mayra Bustamante, and Rene Silva, Jr. (See August 4 Order Sections 11(B)(1)(a), IV.) However, the Court reserved judgment as to whether to grant the Interpleader Petition with respect to the Fundación Benéfica Nicolas S. Acea (“Fundación”), noting that “there is now a significant question as to whether service of the Interpleader Petition was properly effectuated on the Fundación,” and that “further submissions from the Parties are warranted.” (See id. § 11(B)(1)(b).)
Furthermore, the Court determined that Hausler has a right to execute upon the blocked assets (“Blocked Assets”) that are the subject of the Tranche VI Petition.2 (See id. § 11(C)(2).) However, because the Court was persuaded that further information from the parties related to the Fundación was necessary before making a final decision as to turnover, the Court did not issue an order of turnover at that time. (See id.) Instead, the Court stated that “[a]t a later date, following the review of the submissions from the parties as described ... infra ..., should the facts still warrant an order of turnover allowing Hausler to execute upon the Blocked Assets, the Court will issue such an order.” (Id.)
*251The Court- then ordered, among other things, that the Parties make,-within thirty days, a joint submission or separate submissions, describing: (1) affirmative measures- the parties took that were reasonably calculated to provide notice and serve a copy of the Interpleader Petition and the August 4 Order upon the Fundación; and (2) a declaration stating whether or not any legitimate entity purporting to be or represent the Fundación has come forward and asserted a good faith claim averring that the Fundación was not nationalized by the Cuban government following the Cuban Revolution, and thus still legally exists and is entitled to ownership of interest in the funds at issue in this action. (See August 4 Order, § IV.)
The Court further ordered, in relevant part:
that in the event -the [Pjarties report in their submissions that no legitimate entity responded to the notice, and service provided for above asserting a good faith claim that it is or represents the Fundación and thus has any legal interest in the outcome of this action, the Court shall, deem the Interpleader Petition DENIED as to the Fundación, and Hausler’s petition for a turnover order in respect to the funds at issue in this action GRANTED without further filings by the parties.

Id.

II. THE SEPTEMBER 3 SUBMISSION
On September 3, 2015, the Parties made a submission in accordance with the August 4 Order. In a joint letter to the Court, the Parties described the affirmative measures taken to notify any existing Fundación claimants of the Interpleader Petition and- August 4 Order. These measures comprised 1) courier delivery by Petitioner of the August 4 Order and In-terpleader Petition to the Cuban Embassy in Washington, D.C., the Cuban Consulate in New York City, and Cuba’s Ministerio de Relaciones Exteriores in Havana (Dkt. No. 641, Ex. A, B, C, D, E, F); 2) courier delivery by Respondent to ten entities and individuals, in Cuba, and the United States,3 who could conceivably have knowledge of the Fundación trustees’ whereabouts (Dkt. No. 641, Ex. G); and 3) published notice, including a copy of the Interpleader Petition and August 4 Order, in three widely circulated print .and online publications — the Wall Street Journal, the Miami Herald and El. Nuevo Herald — for three consecutive days. (Dkt. No. 641, Ex. H, I, J, K.)
The deadline for response by any Fun-dación claimants passed on September 26, 2015. Both parties attest that as of the end of business on September 28, 2015, no person or entity purporting to represent the Fundación has come forward to assert a claim to funds or to assert that the Fundación was not nationalized by the Cuban government. (Dkt. Nos. 643, 644.)
III. SERVICE OF PROCESS
Having considered the September 3 submission, the Court now finds that *252service of the Interpleader Petition and the August 4 Order was properly effectuated upon the Fundación. At the time of the August 4 Order, service of the Inter-pleader Petition had been made upon the Fundación by means of serving Pab]o Al-cazar, who accepted service on behalf of the Fundación. (See August 4 Order § 11(1)(B).) However, this method was not sufficient to serve the Fundación because, as discussed at.length in the August 4 Order, Pablo Alcazar has no standing to represent or act on behalf of the Funda-ción in any way. (See id. § 11(C).) The Court therefore could not grant — or even consider the merits of — the Interpleader Petition with regard to the Fundación. (See id.) The submission from the Parties indicates that this defect in service has now been remedied.
As discussed in the August 4 Order, the Fundación has never-come forward to participate in this action, and its whereabouts are unknown. “The Blocked Assets have been frozen for over forty years, and the Tranche VI, Petition, which is a matter of public record, was filed in 2011.” (August 4 Order § 11(C)(1)(a).) The measures Hausler and JPM Chase took to serve notice on Fundación claimants of the In-terpleader Petition and August 4 Order satisfy the requirements of effective service where the party to be served is missing and possibly nonexistent.
Due process requires that notice be “reasonably calculated, under the circumstances, to apprise interested parties of the pendency of the action and afford them an opportunity to present their objections.” Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314, 70 S.Ct. 652, 94 L.Ed. 865 (1950). Where the identities of individuals to be served are unknown, as is the case with the Fundacion claimants, service may be by alternative means such as publication. See S.E.C. v. Tome, 833 F.2d 1086, 1094 (2d Cir.1987) (finding service by publication in international circulation adequate where parties’ names and addresses could not be obtained with. reasonable diligence). The Parties published notice in not one but three publications of general circulation, in English and Spanish, for three consecutive days. The parties additionally tried to locate and serve notice on the Fundación, through certain agencies and individuals, - that was reasonably calculated to reach persons who may know of any existing Fundación trustees. These sources included the Cuban Embassy in the U.S. and Cuban Ministries of Foreign Affairs, Health and Education. (See Dkt. No. 641.)
The parties further satisfied the requirements of notice to an individual in a foreign country under Fed.R.Civ.P. 4(f)(3) in the event that Fundacion claimants reside in Cuba. Rule 4(f)(3) authorizes service “by other means not. prohibited by international agreement, as the court orders.” The rule “gives considerable discretion to district courts to fashion methods for appropriate international service.” S.E.C. v. Shehyn, No. 04-cv-2003, 2008 WL 6150322, at *3 (S.D.N.Y. Nov. 26, 2008). Publication of a summons and complaint once a week for four successive weeks has been found to “eomport[ ] with notions of due process.” Id. The Parties published notice as directed by the Court in three newspapers of general circulation for three consecutive days, in addition to attempts at mail service. (August 4 Order, § IV; Dkt. No. 641.)
The efforts reported by the Parties to locate and notify Fundación claimants both in the United States and Cuba, summarized above, represent reasonable and effective service. As discussed in the August 4 Order, extensive evidence indicates that the Fundación was nationalized by the Cuban government following the Cuban Revolution, such that anyone who might *253have once had the authority to- represent the Fundacion’s interests when it existed as a private organization would have lost that authority. (Id.) It is unknown whether anyone purporting to be a representative of the Fundación presently exists. (Id.) Thus, the indirect means of service employed the Parties were wholly appropriate and pose no bar to this Court’s adjudication of issues bearing on the rights of the Fundación.
IV. INTERPLEADER PETITION
In relevant part, Rule 22 provides:
Persons with claims that may expose a plaintiff' to double or multiple liability may be joined as defendants and required to interplead.... A defendant exposed to similar liability may seek in-terpleader through a crossclaim or counterclaim. ,
Fed.R.Civ.P. 22(a)(l)-(2).
“Rooted in equity, interpleader is a handy tool to protect a stakeholder from multiple liability and the vexation of defending multiple claims to the same fund .... Accordingly, what triggers inter-pleader is a real and reasonable .fear of double liability or vexatious, conflicting claims.” Washington Elec. Co-op., Inc. v. Paterson, Walke & Pratt, P.C., 985 F.2d 677, 679 (2d Cir.1993) (internal quotation marks and citations omitted). “As a remedial joinder device, interpleader is to.be liberally construed.” Weininger v. Castro, 462 F.Supp.2d 457, 500 (S.D.N.Y.2006); see also 6247 Atlas Corp. v. Marine Ins. Co., 155 F.R.D. 454, 461 (S.D.N.Y.1994).
The merits of the alleged competing claims are generally not relevant to the question as to whether interpleader relief is appropriate. 6247 Atlas Corp., 155 F.R.D. at 462 (finding that interpleader is appropriate where a stakeholder “legitimately fears multiple [liability] directed against a single fund, regardless -of the merits of the competing claims.” (citing John v. Sotheby’s, 141 F.R.D. 29, 33 (S.D.NY.1992) (internal quotation marks omitted)). “Although it is possible that a claim- may be so baseless to preclude a finding of a good faith belief in multiple liability,” Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Clemente, No. 98-CV-1756, 2001 WL 11070, at *6 (S.D.N.Y. Jan. 4, 2001)), interpleader is warranted where the stakeholder’s “concern is real and not fancied” Bache Halsey Stuart Shields Inc. v. Garmaise, 519 F.Supp. 682, 685 (S.D.N.Y.1981).
The Court finds that JPM Chase has no “legitimatet ]” fear of multiple liability with regard to the Fundación. 6247 Atlas Corp., 155 F.R.D. at 462. First, although “the. Blocked Assets have been blocked pursuant to the CACRs for more than 40 years and have been the subject of litigation related to the Tranche VI Petition on the public record since 2011,” as of yet no, bona fide representative of the Fun-dación has come forward. (See August 4 Order § 11(B)(1)(b) n. 17.) Now, even after the.Parties’ efforts to locate and notify Fundación claimants, ■ detailed supra, JPM Chase has still been unable to identify any alleged representative of the Fun-dación. who asserts or reasonably could assert any interest in the Blocked Assets. (See September 3 Submission, Dkt. No. 641.) -The failure by any representative of the Fundación to respond to the- Inter-pleader Petition — even in -these circumstances — is not in itself conclusive, but is certainly significant evidence that JPM Chase cannot legitimately fear a competing claim from the Fundación to the Blocked Assets.
Second, that no bona fide representative from the Fundación has come forward in all this time, even after the service efforts undertaken by the 'Parties since the August 4 Order, is further evidence of the probability that the Fundación has been *254nationalized and no longer exists as a private organization. As discussed extensively in the August 4 Order, the uncontro-verted evidence demonstrates that the Fundación was nationalized by the Cuban government in or about 1959 following the Cuban Revolution. (See August 4 Order § 11(C)(1)(a).) In the absence of any purported representative of the Fundación asserting in this Court that the Fundación has not been nationalized,.the Court now affirms its finding, made in the August 4 Order, that the Fundación was indeed nationalized by the Cuban government. (Id.)
The record shows that, once nationalized, the assets of the Fundación became the property of Cuba, and “all decisions [related to the Fundación] were made and approved at the government level. A private citizen would not have been recognized by the Cuban government as a trustee, in any meaningful sense of the word.” (Id.) It is therefore a legal impossibility for any private individual or entity to assert, on behalf of the Fundación, a competing claim with any merit whatsoever to the Blocked Assets. Although, “interpleader is to be liberally construed” Weininger, 462 F.Supp.2d at 500, and even though a legitimate fear of multiple liability can exist “regardless of the ‘merits of the competing claims’” 6247 Atlas Corp., 155 F.R.D. at 462, it is clear at this time that any claim to .the Blocked Assets asserted on behalf of the Fundación would be “so baseless to preclude a finding of a good faith belief in multiple liability” on the part of JPM Chase. Merrill Lynch, 2001 WL 11070, at *6.
Accordingly, the Court denies the Inter-pleader Petition with regard to the Funda-ción. Because the Interpleader Petition has already been denied as to Pablo Alca-zar, Mayra Bustamante, and Rene Silva, Jr., the only other potentially adverse claimants identified by JPM Chase, the Interpleader Petition is now denied in its entirety.
V. TRANCHE VI PETITION
As discussed at length in the August 4 Order, Hausler has a right to execute upon the Blocked Assets pursuant to TRIA Section 201(a). (See August 4 Order § 11(C)(2).) However, the Court stated that it would review the submission of the Parties made pursuant to Section IV of the August 4 Order prior to issuing a turnover order.
The Court has now reviewed this submission, and has determined that the facts in the case at hand continue to warrant turnover. Hausler has a right to execute upon the Blocked Assets by law, and no competing claims ranking above Hausler’s have been identified at this time. In fact, no claims adverse to Hausler’s have been identified at all. Consequently, an order of turnover as provided by TRIA and related federal statutes is required. See Hausler v. JPMorgan Chase Bank, N.A. (“Hausler II”), 845 F.Supp.2d 553, 569 (S.D.N.Y.2012.)4
VI. ORDER
For the reasons stated above, it is hereby
ORDERED that the “Third Party Petition Alleging Claims in the Nature of In-terpleader” (“Interpleader Petition,” Dkt. No. 440) of respondent JPMorgan Chase Bank, N,A. (“JPM Chase”) is DENIED with regard to third-party defendant the Fundación Benéfica Nicolas S. Acea (“Fun-*255dación”), and consequently is DENIED in its entirety; and it is further
ORDERED that the “Petition for Turnover* Order Pursuant to Federal Rule of Civil Procedure 69 and CPLR 5225(b)” (“Tranche VI Petition,” Dkt. No. 421), of petitioner Jeannette Hausler (“Hausler”) is hereby GRANTED; and it is further
ORDERED that judgment shall be entered in favor of Petitioner Hausler and against JPM Chase, in its capacity as garnishee, directing JPM Chase to turn over to the United States Marshal for the Southern District of New York (the “Marshal”) the sum of no less than three million nine hundred forty-two thousand five hundred ninety dollars and seventy-eight cents ($3,942,590.78) plus interest accrued thereon since June 30, 2015 plus costs and disbursements to be taxed by the Clerk of Court; and it is further
ORDERED that JPM Chase shall be entitled to an award of its reasonable costs and attorneys’ fees in an amount to be agreed upon with the Petitioner or to be awarded by the Court upon application; and it is further
ORDERED that within fifteen (15) business days of service of this Order, JPM Chase turn over the funds specified above to the Marshal; and it is further
ORDERED that within fifteen (15) business days of receipt from JPM Chase of the funds specified above the Marshal shall transfer such funds to Hausler in accordance with such payment instructions as may be provided jointly by counsel of record for Hausler; and it is further
ORDERED that within fifteen (15) business days of receipt of funds from the Marshal, or within 15 business days from the date on which the Court approves an amount agreed upon for the award, counsel for Petitioner or Petitioner shall pay over to JPM Chase from the amount referred to above the amount of reasonable costs and attorneys’ fees agreed upon by the Parties or awarded by the Court; and it is further
ORDERED that Pablo Alcazar, Mayra Bustamante, Rene Silva Jr., their predecessors-in-interest and their successors-in-interest, and any other person or entity purporting to act on behalf of the Funda-ción, are enjoined from asserting any claim against JPM Chase either in their individual capacity or on behalf of the Fundación arising from their purported representation of the Fundación or based on any claim to the Fundación Accounts; and it is further
ORDERED that, as a result of the notice and service made by publication and the directed mailings provided for in the Court’s Decision and Order (Dkt. No. 638) and as described in the Joint Submission (Dkt. No. 641), the Fundación has been made a party to this action and has been properly served, and shall by bound by this Order, including without limitation the factual finding that the Fundación has been nationalized by the Republic of Cuba; and it is further
ORDERED that, upon compliance with this Order, garnishee/respondent/third-party petitioner JPM Chase shall be fully discharged pursuant to CPLR Sections 5209 or 6204, as applicable, from any and all deposit obligations or other liabilities to the Republic of Cuba or to any other party, including, without limitation, the Fun-dación, Pablo Alcazar, Mayra Bustamante, Rene Silva Jr., their predecessors-in-interest, any successors-in-interest, and any person having an interest in the Fundación Accounts which, prior to the September 28, 2015 deadline, has not asserted a claim to funds held in those Accounts that are now subject to turnover, to the full extent of such amount so held and paid to the Marshal in accordance with this Order, and that each and every party to this *256proceeding is hereby and shall be restrained and enjoined from instituting or prosecuting any claim or action against JPM- Chase in any jurisdiction arising from or relating to any claim to the Blocked Assets that JPM Chase turns over to the Marshal in compliance with this Order.
SO ORDERED.

. The Court assumes familiarity with the facts and legal analysis set forth in the August 4 Order.


. The Tranche VI Petition seeks an order requiring JPM Chase to turn over the Blocked Assets to the United States Marshal for the Southern District of New York (“Marshal”) pursuant to Section 201 of the Terrorism Risk Insurance Act ("TRIA"), 28 U.S.C. § 1610. (See generally Tranche VI Petition.) The Blocked Assets, which are blocked under Cuban Asset Control Regulations, 31 C.P.R. Part 515 (“CACRs”), are currently held in accounts in the possession of JPM Chase. (See August 4 Order § 1(E).)


. Those institutions and individuals are: the Cuban Ministry of Foreign Affairs; the Cuban Ministerio de Salud Publico; the Cuban Min-isterio de Educación; Hospital Pediátrico Universitario Paquito Gonzalez; Hermanas de la Caridad (a/k/a Hijas de la Caridad); Eric T. Schneiderman, Office of the Attorney General of the State of New York; - Nicolas S. Acea Eleemosynary Foundation; Rabinowitz, Boudin, Standard, Krinsky & Lieberman, P.C.; Fundación Benéfica Nicolas S. Acea and Pablo Alcazar, Mayra Bustamante and Rene Silva Jr. as Trustees; and the United States of America and the Office of Foreign Assets Control ("OFAC”)'of the U.S. Treasury Department.


. Hausler II was reversed and remanded by the Second Circuit in Hausler v. JP Morgan Chase Bank, N.A., 770 F.3d 207, 210 (2d Cir. 2014) ("Hausler III"), which held that TRIA does not preempt state law. However, this citation to Hausler II references legal analysis that was not the subject of the Second Circuit’s reversal.